Title: From Benjamin Franklin to Landais, 4 March 1779
From: Franklin, Benjamin
To: Landais, Pierre


Sir
Passy, March 4 1779
I receiv’d yours of the 26 past, relating to the Refitting of your Ship.
Your Reasons for not mixing french seamen with the American seem to be good. On the Representations of Dr. Winship to the same Effect, who came from you and expressed your Mind to me, I laid aside the thought of applying to the Minister for a proper Number of them, to enable you to make a Cruize in these Seas; and the same Gentleman assuring me that the Ship had by this Voyage acquired such a Character for fast Sailing, & the Captain for good usage of his People that he was confident she would on her Return be immediately mann’d fully with Americans only, which I saw was impossible here, and that tho’ she would not have Men enough left for a Cruize, because she could spare none to mann Prizes, yet there were enough to fight her; I resolv’d therefore to send her directly back; the rather as he told me she may be ready in ten or twelve Days, and Mr. Adams my late Colleague wanted such an Opportunity of a Passage home. As to sheathing her with Copper, tho’ your Reasons for doing it may be good, it is quite out of the question, as I have neither Orders for doing it, nor Money to pay for it. If the Congress had approv’d of doing it, they might have done it in America, as Copper & Nails were sent over Lately, & are, I believe, arriv’d, more than sufficient for Such Purpose. I think there is more of the same still lying at Nantes in the Hands of M. schweighauser, which you may take over with you; and then perhaps you may prevail to have it done. But I am now surprised to understand from you that So much Work & time is necessary to fit her again for the Sea. I am afraid you will contrive to make such an Expence, that being unable to pay, I shall be oblig’d to sell her.
As to the Gratification you speak of for your Voyage in the Flamand, it is an Affair I know nothing of, having had no Concern in the Projecting of that Voyage. It is Pity you had not settled all such Demands when you were with M. Deane & the Congress in America. Nor have I anything to do with the Payment of the Wages you mention as due to you from this Ship.
These are things totally out of my Sphere. I have order’d such Repairs to be made as are absolutely necessary for your Return. You & M. Schweighauser must judge whether these are best done where she is or at L’Orient. I mentionn’d the Latter Place only because I know they often fit Large India Men there, and that you cou’d not be admitted into Brest, it being contrary to a standing Law to admit in time of War any foreign Vessels into that Harbour. Besides, their Docks & Workmen are so full of Employ & so hurried at that time that they cannot be spar’d for us. If these Repairs don’t cost too much, I may possibly be able to afford some small necessary Advance in Money to you & your Officers before you go: otherwise it will be out of my Power, whatever may be my Inclination to serve & oblige you and them.
I have discours’d with the Minister on the Subject of your Mutineers. The Result is that they cann’t be tryed here by the Laws of this Country; and as you can’t make up the Court Martial requir’d by those of the Congress; it is advis’d that you do what I before proposed, deliver to the Admiralty at Brest to be kept as English Prisoners of War such as are least guilty, and carry home with you for tryal a few of the Ringleaders. I shall endeavour to send you herewith an Order to receive those you Leave here. I have the Honor to be &c.
Capt. Landais
